United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.D., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL SHIPYARD, Portsmouth, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
David G. Jennings, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-782
Issued: July 9, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 25, 2014 appellant, through counsel, filed a timely appeal of a January 10,
2014 decision of the Office of Workers’ Compensation Programs (OWCP) concerning a
schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a 14 percent binaural (both ears) hearing
loss, for which he received a schedule award.
On appeal appellant’s counsel contends that, based upon the opinion of OWCP’s referral
physician, appellant has a greater hearing loss than the 14 percent binaural loss for which he
received a schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In an August 12, 2013 decision, the
Board set aside an August 22, 2012 OWCP schedule award decision.2 The Board found that
clarification was required from Dr. L. Frederick Lassen, a second opinion Board-certified
otolaryngologist, as to why he included an impairment rating for tinnitus. The Board noted that
while Dr. Lassen provided three percent impairment for tinnitus in his monaural determination,
he failed to describe how this condition impacted appellant’s activities of daily living (ADLs).
The facts and the circumstances of the Board’s prior decisions are incorporated by reference.3
On remand OWCP prepared an amended statement of accepted facts to include tinnitus
as an additional accepted condition. It then requested that Dr. Lassen provide clarification on his
inclusion of three percent impairment for tinnitus. In an October 4, 2013 addendum, Dr. Lassen
diagnosed subjective tinnitus and bilateral hearing loss which he attributed to appellant’s federal
employment. An audiogram completed on April 10, 2012 revealed the following decibel (dB)
losses at 500, 1,000, 2,000 and 3,000 hertz (Hz): 10, 15, 50 and 70 for the left ear and 5, 20, 45
and 65 for the right ear. Speech reception thresholds were 25 dB on the right and 25 dB on the
left, while auditory discrimination were 68 percent on the right and 80 percent on the left.
Dr. Lassen stated that appellant’s tinnitus impaired his ADL. The tinnitus caused problems with
concentration, reading and sleeping and the constant humming “interferes with his emotional
well-being causing anxiety and wellness.”
Applying the standard provided by the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment4 (A.M.A., Guides) to the
April 10, 2012 audiometric data, Dr. Lassen calculated that appellant sustained 13.125 percent
monaural hearing impairment in the right ear and 16.875 percent monaural hearing impairment
in the left ear. On the form report, he added 3 percent impairment for tinnitus, resulting in a total
16.125 percent monaural hearing impairment in the right ear (13.125 percent + 3 percent for
tinnitus) and 19.875 percent monaural hearing impairment in the left ear (16.875 percent + 3
percent for tinnitus). Dr. Lassen calculated a binaural hearing impairment of 16.75 percent. He
listed April 10, 2012 as the date of maximum medical improvement.
On December 17, 2013 an OWCP medical adviser reviewed Dr. Lassen’s report and
concluded that appellant was not entitled to any additional impairment rating for tinnitus. He
applied the audiometric data to OWCP’s standard for evaluating hearing loss under the sixth
edition of the A.M.A., Guides to determine that appellant sustained 13.74 percent binaural
hearing loss. The medical adviser averaged appellant’s left ear hearing levels of 10, 15, 50 and
70 dB at 500, 1,000, 2,000 and 3,000 Hz, which totaled 14.5 which he divided by 4. He then

2

Docket No. 13-331 (issued August 12, 2013).

3

On January 31, 2012 appellant, then a 60-year-old pipefitter leader, filed an occupational disease claim alleging
that on February 3, 2005 he first realized that his bilateral hearing loss was employment related. OWCP accepted
the claim for bilateral sensorineural hearing loss and bilateral hearing loss due to noise.
4

A.M.A., Guides (6th ed. 2009).

2

subtracted a 25-dB fence and multiplied the balance of 11.25 by 1.5 to find 16.375 percent left
ear monaural hearing loss. The medical adviser then averaged appellant’s right ear hearing
levels of 5, 20, 45 and 65 dB at 500, 1,000, 2,000 and 3,000 Hz, which totaled 135, which then
divided by 4. After subtracting out a 25-dB fence, he multiplied the remaining 8.75 balance by
1.5 to calculate a 13.37 percent right ear monaural hearing loss. The medical adviser then
calculated 13.74 percent binaural hearing loss by multiplying the lesser right ear loss of 13.13
percent by five, adding the greater 16.37 percent left ear loss and dividing this sum by six. He
did not list any impairment due to tinnitus.
By decision dated January 10, 2014, OWCP informed appellant that his claim had been
expanded to include the condition of tinnitus. It then found that he had 0 percent impairment for
tinnitus and 14 percent binaural hearing loss impairment.
LEGAL PRECEDENT
The schedule award provision of FECA6 and its implementing regulations7 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants.8 The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.9 Effective May 1, 2009, OWCP adopted the
sixth edition of the A.M.A., Guides as the appropriate edition for all awards issued after that
date.10
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.11 Using the frequencies of 500, 1,000, 2,000 and 3,000 Hz, the losses at each
frequency are added up and averaged.12 Then, the fence of 25 dB is deducted because, as the
A.M.A., Guides points out, losses below 25 dB result in no impairment in the ability to hear
everyday speech under everyday conditions.13 The remaining amount is multiplied by a factor of
5

This appears to be a mathematical error as 11.25 x 1.25 = 16.875.

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

See D.K., Docket No. 10-174 (issued July 2, 2010); Michael S. Mina, 57 ECAB 379 (2006).

9

20 C.F.R. § 10.404; see F.D., Docket No. 09-1346 (issued July 19, 2010); Billy B. Scoles, 57 ECAB 258 (2005).

10

Federal (FECA) Procedure Manual, Part 3 -- Claims, Schedule Awards, Chapter 3.700, Exhibit 1
(January 9, 2010). See P.B., Docket No. 10-103 (issued July 23, 2010).
11

A.M.A., Guides 250 (6th ed. 2009).

12

Id.

13

Id.

3

1.5 to arrive at the percentage of monaural hearing loss.14 The binaural loss is determined by
calculating the loss in each ear using the formula for monaural loss; the lesser loss is multiplied
by five, then added to the greater loss and the total is divided by six to arrive at the amount of the
binaural hearing loss.15 The Board has concurred in OWCP’s adoption of this standard for
evaluating hearing loss.16 The Board has also noted OWCP’s policy to round the calculated
percentage of impairment to the nearest whole number.17
Regarding tinnitus, the A.M.A., Guides provide that tinnitus is not a disease but rather a
symptom that may be the result of disease or injury.18 The A.M.A., Guides state that, if tinnitus
interferes with ADLs, including sleep, reading (and other tasks requiring concentration),
enjoyment of quiet recreation and emotional well-being, up to five percent may be added to a
measurable binaural hearing impairment.19
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed through an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with an OWCP medical
adviser providing rationale for the percentage of impairment specified.20 OWCP may follow the
advice of its medical adviser or consultant where he or she has properly utilized the A.M.A.,
Guides.21
ANALYSIS
OWCP accepted the claim for bilateral sensorineural hearing loss and bilateral hearing
loss due to noise. On remand from the Board, it expanded acceptance of appellant’s claim to
include tinnitus. In its remand order, OWCP was instructed to obtain a clarification from
Dr. Lassen regarding the three percent impairment he assigned for appellant’s tinnitus. In its
January 10, 2014 decision, it determined that appellant had 0 percent impairment for tinnitus and
14 percent impairment for his binaural hearing loss. The issue on appeal is whether appellant is
entitled to an impairment rating for his tinnitus. The Board finds that the evidence of record
14

Id.

15

Id.

16

J.H., Docket No. 08-2432 (issued June 15, 2009); Thomas O. Bouis, 57 ECAB 602 (2006); Donald E.
Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying prior decision), Docket No. 01-1570 (issued
August 13, 2002).
17

J.H., supra note 16; J.Q., 59 ECAB 366 (2008); Robert E. Cullison, 55 ECAB 570 (2004). See Federal
(FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4(b)(2)(b) (January 2010).
18

See A.M.A., Guides 249.

19

Id. See also R.H., Docket No. 10-2139 (issued July 13, 2011); Robert E. Cullison, supra note 17.

20

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013). See C.K., Docket No. 09-2371 (issued August 18, 2010); Frantz Ghassan, 57
ECAB 349 (2006).
21

See Ronald J. Pavlik, 33 ECAB 1596 (1982).

4

establishes that appellant is entitled to an additional three percent impairment for tinnitus,
resulting in a total 17 percent binaural hearing loss impairment.
In an October 4, 2013 addendum, Dr. Lassen diagnosed subjective tinnitus and bilateral
hearing loss which he attributed to appellant’s federal employment. An audiogram was
completed on April 10, 2012 which revealed the following dB losses at 500, 1,000, 2,000 and
3,000 Hz: 10, 15, 50 and 70 for the left ear and 5, 20, 45 and 65 for the right ear. Dr. Lassen
noted +3 tinnitus and diagnosed bilateral sensorineural hearing loss and noise-induced hearing
loss. He opined that the hearing loss was due to appellant’s workplace noise exposure and
recommended hearing aids. Applying the April 10, 2012 audiometric data, Dr. Lassen calculated
that appellant had 16.125 percent monaural hearing impairment in the right ear and 19.875
percent monaural hearing impairment in the left ear. On the form report, he added 3 percent
impairment for tinnitus, resulting in a total 16.125 percent monaural hearing impairment in the
right ear (13.125 percent + 3 percent for tinnitus) and 19.875 percent monaural hearing
impairment in the left ear (16.875 percent + 3 percent for tinnitus). Dr. Lassen calculated a
binaural hearing impairment of 16.75 percent. He listed October 26, 2010 as the date of
maximum medical improvement.
Dr. Lassen reported that appellant had 3+ tinnitus based on the tinnitus impairing
appellant’s ADLs. Specifically, he noted that appellant had problems with concentration,
reading and sleeping and that the constant humming caused nervousness and anxiety. Based on
these findings, Dr. Lassen added 3 percent impairment for tinnitus and calculated a binaural
hearing impairment of 16.75 percent.
OWCP then referred the medical evidence to an OWCP medical adviser, for a rating of
permanent impairment in accordance with the A.M.A., Guides.22 OWCP’s medical adviser
opined that appellant had a 14 percent binaural hearing loss under the sixth edition of the
A.M.A., Guides based on the results of the April 10, 2012 audiogram and Dr. Lassen’s two
reports. The medical adviser opined that appellant was not entitled to an additional impairment
rating for tinnitus with no explanation.
The Board finds that Dr. Lassen, the second opinion physician properly evaluated
appellant’s hearing loss. Using the April 10, 2012 audiogram to calculate appellant’s hearing
loss in accordance with the A.M.A., Guides, Dr. Lassen averaged appellant’s left hearing levels
of 10, 15, 50 and 70 dB at 500, 1,000, 2,000 and 3,000 Hz, which then averaged to total 36.25.
He subtracted the 25-dB fence and multiplied the remaining balance of 11.25 by 1.5 and then
added 3 percent for tinnitus to calculate a 19.875 percent hearing loss for the left ear.
Appellant’s right ear hearing levels of 5, 20, 45 and 65 dB at 500, 1,000, 2,000 and 3,000 Hz
were then averaged to total 33.75. Dr. Lassen subtracted the 25-dB fence and multiplied the
remaining balance of 8.75 by 1.5 and then added 3 percent for tinnitus to calculate a 16.125
percent hearing loss for the right ear. He calculated a 16.75 percent binaural hearing loss by
multiplying the lesser right ear loss of 16.125 percent by 5, adding the greater 19.875 left ear loss
and dividing this sum by 6.23 Dr. Lassen included an impairment rating for appellant’s tinnitus
22

See Hildred I. Lloyd, 42 ECAB 944 (1991).

23

Supra note 18.

5

of three percent when calculating the monaural impairment as the tinnitus impacted his ability to
perform ADLs. He determined that appellant sustained a total 16.75 percent, which is rounded
up to a 17 percent binaural hearing loss. The Board finds that he properly evaluated the evidence
of record. Dr. Lassen’s report is entitled to the weight of the medical evidence.
CONCLUSION
The Board finds that appellant has established that he has an additional 3 percent bilateral
hearing loss for a total 17 percent permanent bilateral hearing loss, causally related to factors of
his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 10, 2014 is affirmed as modified.
Issued: July 9, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

